
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED

CRUDE OIL MARKETING AGREEMENT

among

PLAINS RESOURCES INC.

CALUMET FLORIDA, LLC

and

PLAINS MARKETING, L.P.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS   1   1.1 Definitions   1
ARTICLE II PURCHASE AND SALE
 
3   2.1 Purchase and Sale   3   2.2 Addition or Release of Properties or Sellers
  3   2.3 Delivery   4   2.4 Price   4   2.5 Payment   5   2.6 General
Provisions   5   2.7 No Restrictions   5
ARTICLE III RENEGOTIATION
 
5
ARTICLE IV ADDITIONAL SERVICES
 
6   4.1 Additional Services   6   4.2 Sellers Indemnity   6
ARTICLE V TERM
 
6
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
7   6.1 Representations and Warranties of Sellers   7   6.2 Representations and
Warranties of Buyer   8
ARTICLE VII CREDIT REQUIREMENTS
 
8
ARTICLE VIII SPECIFIED EVENTS
 
8   8.1 Buyer Specified Events   8   8.2 Seller Specified Events   9   8.3 Early
Termination   10   8.4 Specified Damages   10
ARTICLE IX FORCE MAJEURE
 
10   9.1 Excuse for Nonperformance   10   9.2 Definition   10   9.3 Notice and
Cure   10
ARTICLE X GENERAL PROVISIONS
 
11   10.1 No Survival of Representations and Warranties   11   10.2 Headings  
11   10.3 Rights and Remedies Cumulative   11   10.4 Entire Agreement;
Supersedure   11   10.5 Severability   11   10.6 Choice of Law; Submission to
Jurisdiction   11   10.7 Binding Agreement; No Third-Party Beneficiaries   11  
10.8 No Agency   11   10.9 Notice   11   10.10 Effect of Waiver or Consent   12
  10.11 Assignment   12   10.12 Counterparts   12   10.13 Amendment or
Modification   12   10.14 Further Assurances   12   10.15 Withholding or
Granting of Consent   12   10.16 U.S. Currency   12   10.17 Laws and Regulations
  12   10.18 Construction of Agreement   12

EXHIBITS

        Exhibit A            Covered Properties

        Exhibit B            Existing Contracts

        Exhibit C            General Provisions

--------------------------------------------------------------------------------






CRUDE OIL MARKETING AGREEMENT


        This CRUDE OIL MARKETING AGREEMENT (this "Agreement"), dated July 23,
2004 by and among PLAINS RESOURCES INC., a Delaware corporation ("Plains
Resources"), CALUMET FLORIDA, INC., a Delaware corporation ("Calumet"), and
PLAINS MARKETING, L.P., a Delaware limited partnership ("Buyer") amends and
restates the Crude Oil Marketing Agreement dated November 23, 1998, by and among
Plains Resources, PLAINS ILLINOIS INC., a Delaware corporation ("Plains
Illinois"), STOCKER RESOURCES, L.P., a California limited partnership
("Stocker"), Calumet and Buyer. Plains Resources and Calumet are sometimes
referred to herein individually as a "Seller" and collectively as the "Sellers."
Sellers and Buyer are sometimes referred to herein individually as a "Party" and
collectively as the "Parties."

R E C I T A L S:

        A.    Sellers own and produce crude oil from properties located within
the lower 48 states of the United States.

        B.    Sellers desire to sell and Buyer desires to purchase all of the
crude oil that is produced and owned by Sellers from such properties.

        NOW, THEREFORE, the Parties agree as follows:


ARTICLE I
DEFINITIONS


        1.1   Definitions. As used herein, the following terms shall have the
following meanings:

        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For clarity, Plains Exploration & Production Company and Plains
Resources are not Affiliates of each other for purposes of this Agreement.

        "Agreement" means this Agreement and all exhibits, schedules,
amendments, modifications, and supplements to this Agreement.

        "Anniversary Date" has the meaning assigned in Article III.

        "Barrel" means forty-two (42) United States gallons of Crude Oil
measured in accordance with the General Provisions.

        "Business Day" means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the states of New York or Texas shall not be regarded as a Business
Day.

        "Buyer Specified Event" has the meaning assigned in Section 8.1.

        "Calumet Contract" means the Crude Oil Purchase Contract dated as of
November 18, 2003, between Buyer and Calumet Florida Division of Plains
Resources (A/K/A Calumet Florida LLC).

        "Conflicts Committee" means a committee of the Board of Directors of the
General Partner composed entirely of two or more directors who are neither
securityholders, officers nor employees of the General Partner nor officers,
directors or employees of any Affiliate of the General Partner.

        "Corporate Governance Documents" means, with respect to any Person, the
Certificate or Articles of Incorporation, or Partnership Agreement (or their
equivalents), the by-laws (or their equivalents), and the other corporate
governance documents of such Person.

1

--------------------------------------------------------------------------------




        "Crude Oil" means crude oil meeting the specifications set forth in the
General Provisions.

        "Defaulting Party" means (a) in the case of a Buyer Specified Event,
Buyer, and (b) in the case of a Seller Specified Event, any Seller affected by
such Seller Specified Event.

        "Delivery Point" has the meaning assigned in Section 2.3.

        "Effective Date" means the date of execution of this Agreement.

        "Existing Contract" means any (i) third party crude oil sales contract
to which a Seller or its properties are bound or (ii) any joint operating
agreement governing a Seller's property if the operator is not a Seller, to the
extent, in the case of both clause (i) and (ii) above, such contract or
operating agreement existed as of (a) the Effective Date and is listed on
Exhibit B or (b) the date on which such Seller becomes a Seller pursuant to
Section 2.2 or the properties become subject to this Agreement pursuant to
Section 2.2.

        "Force Majeure" has the meaning assigned in Article IX.

        "General Partner" means Plains All American GP LLC, a Delaware limited
liability company, in its capacity as the general partner of Plains AAP, L.P.
(the general partner of Plains All American Pipeline, L.P)., and its
predecessors, successors and permitted assigns as the managing entity of Plains
All American Pipeline, L.P.

        "General Provisions" has the meaning assigned in Section 2.6.

        "Governmental Requirements" means all judgments, orders, writs,
injunctions, decrees, awards, laws, ordinances, statutes, regulations, rules,
franchises, permits, certificates, licenses, authorizations, and the like of any
government, or any commission, board, court, agency, instrumentality, or
political subdivision thereof.

        "Marketing and Administrative Fee" has the meaning assigned in
Section 2.4.

        "Marketing Area" means the lower 48 states of the United States, Alaska
and the Outer Continental Shelf.

        "Non-defaulting Party" means (i) in the case of a Buyer Specified Event,
any Seller that is affected by such Buyer Specified Event, and (ii) in the case
of a Seller Specified Event, Buyer.

        "Partnership Entities" shall mean the General Partner, Plains All
American Pipeline, L.P., Plains Marketing GP Inc., and any Affiliate directly or
indirectly controlled by the General Partner, Plains All American Pipeline, L.P.
or Plains Marketing GP Inc.

        "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

        "Plains Entities" means Plains Resources and any of its Affiliates,
other than the Partnership Entities.

        "Platt's P+ Average" means the arithmetic average of the Platt's Prices
for P-Plus WTI during a Trading Cycle.

        "Platt's Difference" means the arithmetic average for a Trading Cycle of
the difference between the Platt's Prices of the applicable grade of crude to be
exchanged (i.e. WTS, LLS, HLS, Eugene Island, Bonito, etc.) and the prompt month
WTI.

        "Platt's Prices" means the average of the price range of a particular
grade of crude oil as published in the Crude Price Assessments table of Platt's
Oilgram Price Report.

        "Purchase Price" has the meaning assigned in Section 2.4.

2

--------------------------------------------------------------------------------




        "Sales Price" has the meaning assigned in Section 2.4.

        "Seller Specified Event" has the meaning assigned in Section 8.2.

        "Specified Event" means a Buyer Specified Event or a Seller Specified
Event, as the case may be.

        "Trading Cycle" means for a particular month of delivery, a cycle
beginning on the 26th day of the second month preceding such month of delivery
through the 25th day of the month preceding such month of delivery.

        "Trade Location" has the meaning assigned in Section 2.4(b).

        "Voting Stock" means securities of any class of Plains Resources
entitling the holders thereof to vote on a regular basis in the election of
members of the board of directors of Plains Resources.


ARTICLE II
PURCHASE AND SALE


        2.1   Purchase and Sale. Buyer hereby agrees to purchase and receive and
Sellers hereby agree to sell and deliver all of the Crude Oil produced and owned
by Sellers from properties located within the Marketing Area. Currently, such
properties are set forth on Exhibit A attached hereto and incorporated herein.
Exhibit A shall be promptly updated to add or delete, as the case may be, Crude
Oil production dedicated to this Agreement. No Crude Oil shall be sold hereunder
in contravention of an Existing Contract by such Seller or from such properties
until the Existing Contract has expired or been terminated.

        2.2   Addition or Release of Properties or Sellers. Crude Oil producing
properties and Sellers shall be added or released from the terms and provisions
of this Agreement upon the occurrence of the following events:

        (a)   If a Person who owns Crude Oil producing properties within the
Marketing Area becomes an Affiliate controlled by Plains Resources, Plains
Resources shall cause such controlled Affiliate to become a Seller hereunder by
executing and delivering a ratification of this Agreement to Buyer as soon as
practicable after the date such Person became an Affiliate controlled by Plains
Resources.

        (b)   If a Seller acquires additional Crude Oil properties within the
Marketing Area, such additional properties and the Crude Oil owned and produced
therefrom by such Seller shall become subject to this Agreement as soon as
practicable after the date of acquisition of such properties.

        (c)   If a Seller, other than Plains Resources, ceases to be an
Affiliate of Plains Resources, this Agreement shall terminate with respect to
such Seller, its properties, and the Crude Oil produced therefrom, with such
termination to be effective as soon as practicable following the date such
Seller gives written notice to Buyer that it has ceased to be an Affiliate of
Plains Resources; but in no event shall such properties cease to be subject to
this Agreement prior to the termination of and to the extent of any agreement
Buyer has previously entered into for the sale of Crude Oil attributable to
production from such properties.

        (d)   If a Seller sells, transfers or otherwise disposes of any of its
properties or the interests therein that are within the Marketing Area, such
properties or interests shall cease to be subject to this Agreement as soon as
practicable following the date of such sale, transfer or disposition; but in no
event shall such properties or interests cease to be subject to this Agreement
prior to the termination of any agreement Buyer has previously entered into for
the sale of Crude Oil attributable to production from such properties or
interests. Buyer also agrees that it will give Sellers notice prior to entering
into any such agreement with third parties for a term in excess of

3

--------------------------------------------------------------------------------






twelve months. Sellers will promptly, upon such notice, either approve or
disapprove such agreement, in writing. Buyer will not sell any Crude Oil under
such agreement without written approval from the relevant Sellers.

        (e)   If a Seller and Buyer determine that it is impracticable for Buyer
to continue to purchase Crude Oil from any property owned by such Seller within
the Marketing Area, such Seller and Buyer may, by mutual written agreement with
the concurrence of the Conflicts Committee, terminate this Agreement with
respect to such properties. Thereafter, neither such Seller nor Buyer shall have
any further obligations under this Agreement with respect to such properties.

        (f)    Upon the occurrence of any of the foregoing events under
subparagraphs (a), (b), (c), (d) or (e) above, the affected Seller shall give
written notice to Buyer as soon as practicable and Exhibit A shall be revised to
reflect the effect of such event. Upon request by any Party affected by such
event, all Parties hereto shall execute and deliver to the requesting Party such
documents and instruments as may be reasonably necessary to evidence additions
or releases of Parties or properties to this Agreement.

        (g)   Notwithstanding the provisions of subparagraphs (a) and (b) above,
the addition of any Seller or properties to this Agreement shall be subject to
any Existing Contract. Accordingly, no Crude Oil shall be sold hereunder in
contravention of an Existing Contract by such Seller or from such properties
until the Existing Contract has expired or been terminated.

        2.3   Delivery. Delivery shall be made from the lease tankage on the
properties, or such other point as is mutually agreed to and reflected on
Exhibit A (a "Delivery Point"), into transportation facilities designated by
Buyer.

        2.4   Price. The price to be paid by Buyer for Crude Oil sold hereunder
(the "Purchase Price") shall be equal to the Sales Price for each Barrel as
determined in this Section 2.4 (or as otherwise agreed by Buyer and relevant
Seller), less the sum of (i) a marketing and administrative fee of $.20 for each
Barrel sold (the "Marketing and Administrative Fee") and (ii) with respect to
Crude Oil that is not sold by Buyer at a Delivery Point, the reasonable
out-of-pocket expenses (if any) incurred by Buyer to transport or exchange each
Barrel of such Crude Oil; provided, however, that the Marketing and
Administrative fee shall not apply to third-party royalty barrels. Buyer hereby
agrees to use commercially reasonable efforts to obtain (i) the highest Sales
Price for Crude Oil sold pursuant to this Agreement and (ii) the lowest
out-of-pocket expenses incurred by Buyer to transport or exchange each Barrel of
Crude Oil, in each case taking into account all circumstances surrounding the
transportation and sale of the Crude Oil. Buyer will, upon request of Seller,
provide information with respect to bids solicited by Buyer for the sale of
Crude Oil. Notwithstanding this Section 2.4, the parties hereto affirm in all
respects the Calumet Contract, including the price stated therein.

        (a)   For Crude Oil that Buyer resells at a Delivery Point, the Sales
Price shall be the price received by Buyer for each Barrel sold at the Delivery
Point.

        (b)   For Crude Oil that Buyer either (i) transports to, and resells at,
a location other than a Delivery Point (a "Trade Location") or (ii) exchanges
for other Crude Oil at a Trade Location, the Sales Price shall be determined as
follows:

        (x)   if such Crude Oil is not aggregated with other Crude Oil owned by
Buyer, the Sales Price shall be equal to the price received by Buyer for each
Barrel sold at the Trade Location; or

        (y)   if such Crude Oil is aggregated with other Crude Oil owned by
Buyer, the Sales Price shall be equal to the sum of (i) the posted price
received by Buyer for each Barrel sold at the Trade Location and (ii) a premium
equal to the Platt's P+ Average and plus or minus, as applicable, the Platt's
Difference at the Trade Location. If the Platt's P+ Average or the

4

--------------------------------------------------------------------------------



Platt's Difference is not published, then the price shall be the weighted
average for each Barrel of Buyer's sales at such Trade Location.

        2.5   Payment. Payments by Buyer for Crude Oil purchased hereunder shall
be based on the applicable Purchase Price, the volumes delivered by Sellers, and
100% of the interest shown on Exhibit A attached hereto, less state taxes which
are withheld by Buyer. All payments shall be wired to Plains Resources for the
account of the Sellers in accordance with written instructions from Plains
Resources. Such wire transfers shall be made on the twentieth day of the month
following the month of actual receipt of Crude Oil; provided that, if the
twentieth day of the month falls on a Sunday or a banking holiday, payment will
be made on the following Business Day, or if the twentieth day of the month
falls on a Saturday, payment will be made on the preceding Business Day.

        2.6   General Provisions. Plains Marketing, L.P.'s General Provisions
dated November 1, 1998, are attached hereto as Exhibit C and are incorporated by
reference and made a part of this Agreement. If any conflict should arise
between the General Provisions and the information stated herein, this Agreement
shall apply.

        2.7   No Restrictions. No provision contained in this Agreement shall in
any way be interpreted as being a restriction on the ability of any Seller to
convey or transfer Crude Oil to any other Seller, or to any of their
subsidiaries. However, all such Crude Oil conveyed or transferred to a Seller or
subsidiary is and shall remain subject to this Agreement including the
obligations contained in this Article II.


ARTICLE III
RENEGOTIATION


        3.1   Prior to November 23, 2006, and the end of each successive
three-year period thereafter (an "Anniversary Date"), either the Sellers or
Buyer may request, in writing, to renegotiate the Marketing and Administrative
Fee. Any such renegotiation request must be accompanied with documentation
supporting the request to either increase or decrease the Marketing and
Administrative Fee, and shall be in accordance with the following procedures:

        (a)   At least 120 days prior to the applicable Anniversary Date, either
the Sellers or Buyer may request, in writing, to renegotiate the Marketing and
Administrative Fee. If neither Sellers nor Buyer makes such a request, the
Parties will be deemed to have agreed upon the then-existing Marketing and
Administrative Fee.

        (b)   Sellers and Buyer shall renegotiate the Marketing and
Administrative Fee in good faith. If a revised Marketing and Administrative Fee
has not been agreed upon at least 75 days prior to the applicable Anniversary
Date, then Sellers may enter into negotiations for the sale of their Crude Oil
with any Person who is not an Affiliate of Sellers. If Sellers do not reach an
agreement with such non-affiliated Person at least 30 days prior to applicable
Anniversary Date, then this Agreement shall continue and the Marketing and
Administrative Fee shall be revised, effective the first day after the
applicable Anniversary Date, to equal the Marketing and Administrative Fee last
offered by Buyer.

        (c)   If Sellers are successful in reaching agreement with such
non-affiliated Person which provides for (i) a term of not less than one year
nor more than three years; (ii) a Marketing and Administrative Fee which is less
than the Marketing and Administrative Fee last offered by Buyer; and
(iii) additional services substantially similar to those provided for in
Article IV below, this Agreement shall terminate. Such termination shall be
effective on the next Anniversary Date and, thereafter, Sellers may sell their
Crude Oil to such non-affiliated Person during the term of their agreement with
such Person. Within 120 days prior to the end of the term of such other
agreement, either the Sellers or Buyer may request negotiations to resume this
Agreement and to

5

--------------------------------------------------------------------------------






negotiate a revised Marketing and Administrative Fee in accordance with the
procedures set forth above.

        3.2   Sellers' and Buyer's right to request a renegotiation of the
Marketing and Administrative Fee in order to resume this Agreement shall
continue until such time that this Agreement terminates pursuant to Article V,
or until such time that Sellers have sold their Crude Oil production to a Person
who is not an Affiliate of Sellers for a period of five (5) consecutive years.


ARTICLE IV
ADDITIONAL SERVICES


        4.1   Additional Services. Upon request, Buyer agrees to provide Sellers
with the following services, which shall be provided at no additional cost to
Sellers except for reimbursement of all reasonable out-of-pocket costs incurred
by Buyer to provide such services:

        (a)   Provide Sellers with (i) historical information related to crude
oil and natural gas prices in the possession of, or accessible to, Buyer, and
(ii) Buyer's assessment of crude oil and natural gas prices to assist Sellers in
their hedging strategies and decisions.

        (b)   Execute hedges on behalf of, or for the benefit of, Sellers' crude
oil and natural gas production.

        (c)   Assist Sellers in their evaluation of potential acquisitions of
oil and gas properties.

        (d)   Assist Sellers in preparing information relating to their
potential disposition of any of their crude oil and natural gas properties.

        (e)   Market the production of their natural gas and natural gas liquids
produced in association with Sellers' crude oil production.

        (f)    Negotiate natural gas purchase agreements required for the
operation of Sellers' properties.

        (g)   Provide royalty distribution services.

        4.2   Sellers Indemnity. Sellers agree to release, protect, defend,
indemnify and hold Buyer, the General Partner, and their parents, subsidiaries,
Affiliates, successors and assigns, and their agents, officers, directors,
employees, representatives and contractors (hereinafter collectively referred to
as the "Buyer Group") harmless from and against all claims, losses, costs,
demands, damages, suits, judgments, penalties, liabilities, debts, expenses and
causes of action of whatsoever nature or character, including but not limited to
reasonable attorney's fees and other costs and expenses, which in any way arise
out of or are related to this Agreement, including, without limitation, (i) the
performance or subject matter of this Agreement, (ii) the performance of the
services in Section 4.1, (iii) the breach by Sellers of any terms of this
Agreement, or (iv) the ingress, egress or presence on any premises, whether
land, buildings, or otherwise, in conjunction with this Agreement (collectively,
the "Claims"), including claims due to personal injury, death, or loss or damage
of property, whether or not caused by the sole, joint and/or concurrent
negligence, fault or strict liability of any member of the Buyer Group, but in
no event does this indemnity include claims caused by the Buyer Group's own
gross negligence or willful misconduct.


ARTICLE V
TERM


        The term of this Agreement shall commence on the date of this Agreement
and shall continue until November 23, 2009 unless sooner terminated as provided
herein. This Agreement shall terminate (i) on the date on which no Affiliate of
Plains Resources owns, directly or indirectly, an interest in the

6

--------------------------------------------------------------------------------




general partner of the MLP and (ii) at the election of Plains Resources upon a
"Change of Control" of Plains Resources. A Change of Control of Plains Resources
shall be deemed to have occurred upon the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Plains Entities to any Person and its Affiliates unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Plains Entities; (ii) the
consolidation or merger of Plains Resources with or into another Person pursuant
to a transaction in which the outstanding Voting Stock of Plains Resources is
changed into or exchanged for cash, securities or other property, other than any
such transaction where (a) the outstanding Voting Stock of Plains Resources is
changed into or exchanged for Voting Stock of the surviving corporation or its
parent and (b) the holders of the Voting Stock of Plains Resources immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the Voting Stock of the surviving corporation or its parent immediately after
such transaction; and (iii) a "person" or "group" (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all Voting Stock of Plains Resources, then outstanding,
except in a merger or consolidation which would not constitute a Change of
Control under clause (ii) above. Notwithstanding any of the foregoing, the
anticipated merger of an Affiliate of Vulcan Energy Corporation with Plains
Resources will not constitute a Change of Control hereunder, and the survivor of
such merger shall remain a party hereto with all rights and obligations
hereunder.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


        6.1   Representations and Warranties of Sellers. Each Seller represents
and warrants to Buyer as of the date hereof that:

        (a)   Each Seller is a corporation or limited partnership duly
organized, validly existing, and in good standing under the laws of the state of
their respective formation, and has all requisite corporate or partnership power
and authority to execute, deliver, and perform this Agreement.

        (b)   The execution, delivery, and performance by each Seller of this
Agreement, and the consummation of the transactions contemplated herein, are
within its corporate or partnership power and authority and have been duly
authorized by all necessary corporate or partnership action.

        (c)   No authorization, consent, or approval of, or other action by, or
notice to, or filing with, any governmental authority, regulatory body, or any
other Person is required for the due authorization, execution, delivery, or
performance by any Seller of this Agreement, or the consummation of the
transactions contemplated herein, except those authorizations, consents, and
approvals that have been obtained and remain in full force and effect, and those
notices and filings which have been made and remain in full force and effect.

        (d)   This Agreement has been duly executed and delivered by each
Seller, and is the legal, valid, and binding obligation of each Seller
enforceable against it in accordance with its terms, except that enforceability
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the rights of creditors generally, and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

        (e)   Neither the execution, delivery, or performance by any Seller of
this Agreement, nor the consummation of the transactions contemplated herein,
will violate any provision of any Seller's Corporate Governance Documents, or
any agreement, indenture, or instrument to which any Seller is a party or by
which any of its property or assets are bound, or any provision of any existing
Governmental Requirement.

7

--------------------------------------------------------------------------------






        6.2   Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers as of the date hereof that:

        (a)   Buyer is a limited partnership duly organized, validly existing,
and in good standing under the laws of the state of Texas, and has all requisite
power and authority to execute, deliver, and perform this Agreement.

        (b)   The execution, delivery, and performance by Buyer of this
Agreement, and the consummation of the transactions contemplated herein, are
within Buyer's partnership power and authority and have been duly authorized by
all necessary partnership action.

        (c)   No authorization, consent, or approval of, or other action by, or
notice to, or filing with, any governmental authority, regulatory body, or any
other Person is required for the due authorization, execution, delivery, or
performance by Buyer of this Agreement, or the consummation of the transactions
contemplated by this Agreement, except those authorizations, consents, and
approvals that have been obtained and remain in full force and effect, and those
notices and filings which have been made and remain in full force and effect.

        (d)   This Agreement has been duly executed and delivered by Buyer, and
is the legal, valid, and binding obligation of Buyer enforceable against Buyer
in accordance with its terms, except that enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting the rights of creditors generally, and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

        (e)   Neither the execution, delivery, or performance by Buyer of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any provision of Buyer's Corporate Governance Documents, or any
agreement, indenture, or instrument to which Buyer is a party or by which any of
its property or assets are bound, or any provision of any existing Governmental
Requirement.


ARTICLE VII
CREDIT REQUIREMENTS


        Purchases made by Buyer hereunder shall be on open account provided
that:

        (a)   Buyer or its Affiliates are not in default in the payment when due
of any of its indebtedness in excess of $10,000,000 in the aggregate; and

        (b)   Buyer's sales of Crude Oil hereunder are in accordance with the
credit policies set forth by the General Partner's chief financial officer.


ARTICLE VIII
SPECIFIED EVENTS


        8.1   Buyer Specified Events. Each of the following shall constitute a
Buyer Specified Event for all purposes of this Agreement:

        (a)   Any amount due hereunder for the purchase of Crude Oil shall not
be paid in full when due and Buyer does not cause the cure of such failure on or
before the fifteenth (15th) Business Day after notice from a Seller of such
failure is received by Buyer;

        (b)   Buyer fails to receive and purchase Crude Oil production dedicated
to this Agreement for reasons other than Force Majeure or any action or inaction
of a Seller, and such failure is not remedied on or before the earlier of the
thirtieth (30th) day after (i) any officer of the General Partner becomes aware
of such failure or (ii) a Seller has given written notice of such failure to
Buyer;

8

--------------------------------------------------------------------------------






        (c)   any representation and warranty made in Section 6.2 shall prove to
have been incorrect in any material respect when made, and (i) such default or
breach shall continue unremedied for a period of thirty (30) days after the
earlier of (x) any officer of the General Partner becomes aware of such default
or (y) a Seller has given written notice of such default to Buyer, and (ii) a
Seller reasonably determines that the continuation of such default or breach may
materially and adversely affect Buyer's ability to satisfy its obligations
hereunder;

        (d)   Buyer fails to negotiate in good faith as provided in Article III;

        (e)   Buyer (i) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (ii) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (iii) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (iv) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment or insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within thirty (30) days of the institution or
presentation thereof, (v) has a resolution passed for its winding-up or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it, or for all or substantially all its assets; (vii) has a
secured party take possession of all or substantially all of its assets or has
an execution, attachment, sequestration or other legal process levied, enforced
or sued on or against all or substantially all of its assets and such secured
party maintains possession or any such process is not dismissed, discharged,
stayed or restrained in each case within thirty (30) days thereafter;
(viii) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (i) to (vii) (inclusive); or (ix) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts.

        8.2   Seller Specified Events. Each of the following shall constitute a
Seller Specified Event for all purposes of this Agreement:

        (a)   A Seller shall fail to deliver Crude Oil production subject to
this Agreement and such failure is not remedied by such Seller on or before the
fifteenth (15th) Business Day after notice from Buyer of such failure is
received by the Seller;

        (b)   Any representation and warranty made in Section 6.1 shall prove to
have been incorrect in any material respect when made, and (i) such default or
breach shall continue unremedied for a period of thirty (30) days after the
earlier of (x) any officer of a Seller becomes aware of such default or
(y) Buyer has given written notice of such default to a Seller, and (ii) Buyer
reasonably determines that the continuation of such default or breach may
materially adversely affect Seller's ability to satisfy its obligations
hereunder;

        (c)   A Seller (i) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (ii) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (iii) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (iv) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment or

9

--------------------------------------------------------------------------------






insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within thirty (30) days of the institution or
presentation thereof, (v) has a resolution passed for its winding-up or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (vii) has a
secured party take possession of all or substantially all of its assets or has
an execution, attachment, sequestration or other legal process levied, enforced
or sued on or against all or substantially all its assets and such secured party
maintains possession, or any such process is not dismissed, discharged, stayed
or restrained, in each case within thirty (30) days thereafter; (viii) causes or
is subject to any event with respect to it which, under the applicable laws of
any jurisdiction, had an analogous effect to any of the events specified in
clauses (i) to (vii) (inclusive); or (ix) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts;

        (d)   A Seller or Sellers fail to negotiate in good faith as provided in
Article III.

        8.3   Early Termination. If any Specified Event shall have occurred and
be continuing, then the Non-defaulting Party may by notice to the Defaulting
Party designate a date (which date shall not be earlier than 60 days after
receipt of such notice) on which this Agreement shall terminate as between the
Non-defaulting Party and the Defaulting Party, and this Agreement shall
terminate as between the Non-defaulting Party and the Defaulting Party on such
designated date whether or not such Specified Event is then continuing; provided
that the provisions of Section 8.4 shall survive such termination.

        8.4   Specified Damages. The Defaulting Party shall pay all damages and
expenses incurred by the Non-defaulting Party as a result of the termination of
this Agreement under Section 8.3 arising out of or in connection with any
collection, bankruptcy, insolvency, or other enforcement proceedings resulting
from the occurrence of the Specified Event giving rise to such termination.
Payment of such damages and expenses shall be the Defaulting Party's only
liability, and the Non-defaulting Party's sole remedy and exclusive claim, as a
result of the Specified Event and the resulting termination of this Agreement
under Section 8.3 as between the Non-defaulting Party and the Defaulting Party.


ARTICLE IX
FORCE MAJEURE


        9.1   Excuse for Nonperformance. Subject to the other provisions of this
Agreement, the obligations of a Party under this Agreement (including the
obligation of Sellers to deliver Crude Oil), except the obligation to pay money
to the other Party, may be suspended for a reasonable period as a result of an
event of Force Majeure, to the extent that nonperformance is caused by Force
Majeure, and the affected Party shall be relieved of liability for failing to
perform from the inception of such event and during the continuance thereof and
the time of any such suspension of obligations shall be added to the term of
this Agreement.

        9.2   Definition. An event of "Force Majeure" means war, riots,
insurrections, fire, explosions, sabotage, strikes, and other labor or
industrial disturbances, acts of God or the elements, Governmental Requirements,
disruption or breakdown of production or transportation facilities, delays of
pipeline carrier in receiving and delivering crude oil tendered, or any other
cause, whether similar or not, reasonably beyond the control of the affected
Party.

        9.3   Notice and Cure. A Party affected by Force Majeure shall, as a
condition to invoking Force Majeure as an excuse for nonperformance under this
Agreement, promptly give notice of the occurrence of Force Majeure to the other
Party, with reasonably detailed information about the event of Force Majeure and
the effect it has had, and is anticipated to have, on the performance of the
invoking Party, and shall confirm such notice of Force Majeure and its
consequences in writing no later

10

--------------------------------------------------------------------------------




than two (2) Business Days after the occurrence of such event of Force Majeure.
The invoking Party shall exercise due diligence in good faith to remedy the
Force Majeure and resume full performance under this Agreement as soon as
reasonably practicable.


ARTICLE X
GENERAL PROVISIONS


        10.1 No Survival of Representations and Warranties. Notwithstanding
anything to the contrary herein, all representations and warranties provided by
Sellers and Buyer in Article VI shall not survive the termination of this
Agreement.

        10.2 Headings. The headings, captions, and arrangements contained in
this Agreement have been inserted for convenience only and shall not be deemed
in any manner to modify, explain, enlarge, or restrict any of the provisions
hereof.

        10.3 Rights and Remedies Cumulative. Except as provided in Section 8.4,
the rights and remedies of each of the Parties under this Agreement shall be
cumulative and non-exclusive of any other rights or remedies which each Party
may have under any other agreement or instrument, by operation of law, or
otherwise.

        10.4 Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

        10.5 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

        10.6 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Harris County, Texas.

        10.7 Binding Agreement; No Third Party Beneficiaries. This Agreement is
entered into for the benefit of the Parties and their permitted successors and
assigns. It shall be binding upon and shall inure to the benefit of such Parties
and their successors and assigns. There are no other beneficiaries of this
Agreement.

        10.8 No Agency. Except as otherwise provided in this Agreement, nothing
herein shall serve to create any agency, employment, master and servant
relationship, partnership, or joint venture between Sellers and Buyer, their
Affiliates, or any officer, director, employee or agent thereof.

        10.9 Notice. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient's normal business hours, or at the
beginning of the recipient's next business day after receipt if not received
during the recipient's normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be

11

--------------------------------------------------------------------------------




sent to or made at the address set forth below, or at such other address as such
party may stipulate to the other parties in the manner provided in this
Section 10.9.

    If to Buyer:   If to Sellers:
 
 
Plains Marketing, L.P.
333 Clay St., Suite 1600
Houston, Texas 77002
Attention: Harry N. Pefanis
 
Plains Resources Inc.
700 Milam, Suite 3100
Houston, Texas 77002
Attention: President

        10.10 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder
until the applicable statute of limitations period has run.

        10.11 Assignment. No party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other parties
hereto.

        10.12 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

        10.13 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto. Each such instrument shall be reduced to writing and shall be designated
on its face an "Amendment" or an "Addendum" to this Agreement.

        10.14 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

        10.15 Withholding or Granting of Consent. Each party may, with respect
to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such consent or approval in its sole and
uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.

        10.16 U.S. Currency. All sums and amounts payable to or to be payable
pursuant to the provisions of this Agreement shall be payable in coin or
currency of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts in the United States of
America.

        10.17 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no party hereto shall be required to take any act, or
fail to take any act, under this Agreement if the effect thereof would be to
cause such party to be in violation of any applicable law, statute, rule or
regulation.

        10.18 Construction of Agreement. In construing this Agreement:

        (a)   no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Agreement;

        (b)   examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

12

--------------------------------------------------------------------------------






        (c)   the word "includes" and its derivatives means "includes, but is
not limited to" and corresponding derivative expressions;

        (d)   a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place where it is defined;

        (e)   the plural shall be deemed to include the singular, and vice
versa;

        (f)    each gender shall be deemed to include the other genders;

        (g)   each reference to an article, section, or subsection refers to an
article, section, or subsection of this Agreement unless expressly otherwise
provided; and

        (h)   all references to a party shall include all successors and
permitted assigns of such party.

[The next page is the signature page]

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date and year first above written.

    BUYER:
 
 
PLAINS MARKETING, L.P.
By: Plains Marketing GP Inc.,
          its General Partner
 
 
By:
/s/  HARRY N. PEFANIS      

--------------------------------------------------------------------------------

      Name: Harry N. Pefanis
Title: President and Chief Operating Officer
 
 
SELLERS:
 
 
PLAINS RESOURCES INC.
 
 
By:
/s/  JOHN T. RAYMOND      

--------------------------------------------------------------------------------

      Name: John T. Raymond
Title:President and Chief Executive Officer
 
 
CALUMET FLORIDA INC.
 
 
By:
/s/  JOHN T. RAYMOND      

--------------------------------------------------------------------------------

      Name: John T. Raymond
Title: President

14

--------------------------------------------------------------------------------




EXHIBIT A


Sellers' Crude Oil Producing Properties
Within Marketing Area

Seller


--------------------------------------------------------------------------------

  Field

--------------------------------------------------------------------------------

  State

--------------------------------------------------------------------------------

  Delivery Point

--------------------------------------------------------------------------------

Calumet Florida LLC:   Racoon Point   Florida   Pipeline facilities nominated by
Buyer at Nederland Texas     Sunniland   Florida   (same)     Bear Island  
Florida   (same)     South Bear Island   Florida   (same)     Sunoco   Florida  
(same)     West Felda   Florida   (same)

--------------------------------------------------------------------------------




EXHIBIT B


Existing Contracts

[none]

--------------------------------------------------------------------------------




EXHIBIT B


PLAINS MARKETING, L.P.
GENERAL PROVISIONS

        SPECIFIC TERMS:    The General Provisions set forth herein are
incorporated by reference and made a part of that certain Crude Oil Marketing
Agreement dated July    , 2004, by and among Buyer and Sellers (the
"Agreement"). In the event there is any inconsistency between these General
Provisions and the Agreement, the Agreement shall prevail. All capitalized terms
not otherwise defined in this Exhibit C shall have the meaning set forth for
them in the Agreement.

        WARRANTY/INDEMNIFICATION:    The Sellers warrant good title to or the
right to sell all Crude Oil delivered pursuant to the Agreement and warrant that
such shall be free from all royalties, liens, encumbrances, and all applicable
foreign, federal, state and local taxes that are imposed upon the production
and/or removal of Crude Oil from the premises through the Delivery Point.
Sellers also warrant that such Crude Oil has been produced, handled and
transported to the Delivery Point in accordance with all applicable laws, rules
and regulations of all local, state and federal authorities. Sellers further
warrant that all Crude Oil will be merchantable. Sellers further agree to
indemnify, defend and hold harmless Buyer, the General Partner, and their
parents, subsidiaries, Affiliates, successors and assigns, and their agents,
officers, directors, employees, representatives and contractors from and against
all loss, costs, damages or expenses of any nature by or on account of Buyer,
the General Partner, or their parents, subsidiaries, Affiliates, successors and
assigns, and their agents, officers, directors, employees, representatives or
contractors having made (i) 100% payment to Sellers or (ii) payment to interest
owners on behalf of Sellers based on information provided by Sellers.

        TAXES:    Sellers shall be responsible for all production, severance and
other related taxes incurred prior to delivery, provided that Buyer is hereby
authorized to withhold such taxes from payments to Sellers and remit such taxes
to the proper regulatory authority. Buyer shall be responsible for the payment
of any and all taxes now in effect or hereafter imposed on the Crude Oil after
the Delivery Point.

        TITLE AND RISK OF LOSS:    Title to, possession of and risk of loss of
Crude Oil shall pass to the Buyer as the Crude Oil passes from equipment owned
or controlled by the Sellers, or owned or controlled by a party designated to
make delivery on behalf of the Sellers, into equipment owned or controlled by
Buyer, or owned or controlled by a party designated to take delivery on behalf
of Buyer. Provided, however, that in cases of in line transfers, title to,
possession of and risk of loss of Crude Oil shall pass to Buyer as the Crude Oil
is deemed transferred. Such shall be deemed transferred to Buyer upon completion
of each in line transfer with quantity determined, when available, in accordance
with the transfer statement or other receipt issued by the carrier or storage
facility.

        EQUAL DELIVERIES:    For purposes of determining price, Crude Oil
delivered during any given month hereunder shall be deemed to have been
delivered in equal daily quantities during such month except as follows:
Deliveries of Crude Oil at lease locations based on meter tickets shall be
deemed to have been delivered in equal daily quantities during the period
covered by the meter ticket and deliveries of Crude Oil at lease locations based
on run tickets, shall be deemed to have been delivered on the date recorded on
each run ticket issued by the designated carrier.

        MEASUREMENTS AND TESTS:    All measurements hereunder shall represent
one hundred percent (100%) volume with such volume and gravity adjusted to sixty
degrees (60°) Fahrenheit temperature. Procedures for measuring and testing,
except for deliveries through positive displacement-type liquid meters, shall be
according to latest ASTM published methods then in effect. Procedures for such
metered-type delivery shall be according to the latest ASME-API published
methods then in effect. The Crude Oil delivered hereunder shall be merchantable
and acceptable to the carriers involved and full deduction shall be made for all
BS&W content according to the latest ASTM standard method then in effect. Any
Party shall have the right to have a representative present to witness all
gauges, tests and measurements; however, should any Party hereto fail to have a

--------------------------------------------------------------------------------




representative present during such measuring and testing, the measurements and
tests of the other Party will be accepted.

        CONFIRMATION OF DELIVERY:    Confirmation of delivery shall be based on
run tickets evidencing such delivery or allocation statements issued by the
carriers involved.

        DIVISION ORDERS:    In the event any Party signs a division order in
favor of the other Party pertaining to the object of the Agreement, terms of the
Agreement shall supersede the terms of such division order to the extent that
there may be a conflict between the two.

        DISPUTE-WITHHOLDING OF FUNDS:    If a suit is filed that affects the
interest of a Seller, written notice shall be given to Buyer by such Seller
together with a copy of the complaint or petition filed. In the event of a claim
or dispute that affects title to the division interest credited to such Seller,
Buyer is authorized to withhold payments accruing to such interest, without
interest unless otherwise required by applicable statute, until the claim of
dispute is settled.

        NOTICES:    Sellers agree to notify Buyer in writing of any change of
Payee, including changes of interest contingent on payment of money or
expiration of time. No change is binding on Buyer until the recorded copy of the
instrument of change or documents satisfactorily evidencing such change are
furnished to Buyer at the time the change occurs. Any change shall be made
effective on the first day of the month following receipt of such notice by
Buyer.

        SET-OFF:    In the event any Party shall fail to make timely delivery of
any Crude Oil, or other applicable products due and owing to the other Party, or
in the event any Party shall fail to make timely payment of any monies due and
owing to the other Party, the other Party may offset any deliveries or payments
due under this or any other agreement between the parties.

        AUDIT:    Any Party and their duly authorized representatives shall have
access to the accounting records and other documents maintained by the other
Party which relate to the Agreement, and shall have the right to audit such
records at any reasonable time or times within twenty-four (24) months of the
date a statement is rendered.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



TABLE OF CONTENTS
CRUDE OIL MARKETING AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE
ARTICLE III RENEGOTIATION
ARTICLE IV ADDITIONAL SERVICES
ARTICLE V TERM
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII CREDIT REQUIREMENTS
ARTICLE VIII SPECIFIED EVENTS
ARTICLE IX FORCE MAJEURE
ARTICLE X GENERAL PROVISIONS
EXHIBIT A
EXHIBIT B
EXHIBIT B
